IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


CROYDON PLASTICS COMPANY, INC. : No. 304 MAL 2014
                                  :
                                  :
          v.                      : Petition for Allowance of Appeal from the
                                  : Order of the Superior Court
                                  :
GROEN, LAVESON, GOLDBERG &        :
RUBENSTONE, EDWARD                :
RUBENSTONE & ELLIOT KOLODNY,      :
                                  :
                                  :
          v.                      :
                                  :
                                  :
GARLAND D. CHERRY, JR., ROBERT    :
STUTMAN, WALTER J. TIMBY, JR., R. :
ERICK CHIZMAR                     :
                                  :
                                  :
PETITION OF: CROYDON PLASTICS     :
COMPANY, INC.                     :


                                    ORDER


PER CURIAM

     AND NOW, this 15th day of October, 2014, the Petition for Allowance of Appeal

is DENIED.